Motion by relator-respondent to dismiss this appeal for failure on the part of the respondents-appellants to comply with the order of this court dated January 15,1960 denied. The said order required the appellants to serve their record and brief on or before February 4, 1960 and set down the appeal for argument on February 16, 1960. The record and brief were filed on or before February 4, 1960. However, misconceiving the effect of the order of January 15, 1960 and erroneously concluding that the said order dispensed with the necessity of a notice of argument and note of issue, the appellants failed to file same as directed. The omission was, however, rectified on February 5, 1960. No prejudice to the appellants resulted from the delay of one day in compliance with the order of January 15, 1960. The appeal herein was argued on February 16, 1960. Concur • — Botein, P. J., Breitel, McNally, Stevens and Bastow, JJ.